      Case 1:20-cr-00087-LTS Document 1 Filed 10/07/19 Page 1 of 6
                                                      ORIGINAL
Approved : ~ n u • ~      i.r;,,.l/f'
           THOMAS J cRlNWRIGHT
           Assistant United States Attorney

Before :    THE HONORABLE ONA T. WANG
            United States Magistrate Judge
            Southern District of New York

                                    -   -   -   X    19 MAG 93
                                                    SEALED COMPLAINT

 UNITED STATES OF AMERICA                           Violations of
                                                    18 U. S . C . §§ 1028A ,
           - v.   -                                 1343 , and 2

 ELIZABETH ACHAN ,                                  COUNTY OF OFFENSE :
                                                    BRONX
                      Defendant .

                                    -   -   -   X


SOUTHERN DISTRICT OF NEW YORK , ss .:

      DANIEL ALESSANDRINO , being duly sworn , deposes and says
that he is a Detective with the New York City Police Department
(" NYPD " ) , and charges as follows :

                               COUNT ONE

                              (Wire Fraud)

      1.   From at least in or about July 2015 up to and
including at least in or about March 2017 , in the Southern
District of New York and elsewhere , ELIZABETH ACHAN , the
defendant , willfully and knowingly , having devised and intending
to devise a scheme and artifice to defraud , and for obtaining
money and property by means of false and fraudulent pretenses ,
representations , and promises , did transmit and cause to be
transmitted by means of wire , radio , and television
communication in interstate and foreign commerce , writings ,
signs , signals , pictures , and sounds , for the purpose of
executing such scheme and artifice , to wit , ACHAN caused the
transmission of wires that transferred funds from a bank account
of a victim of the scheme to at least one bank account that
ACHAN controlled .

       (Title 18 , United States Code , Sections 1343 and 2 . )
     Case 1:20-cr-00087-LTS Document 1 Filed 10/07/19 Page 2 of 6



                              COUNT TWO

                             (Wire Fraud)

      2.   From at least in or about June 2017 up to and
including at least in or about December 2018 , in the Southern
District of New York and elsewhere , ELIZABETH ACHAN , the
defendant , willfully and knowingly , having devised and intending
to devise a scheme and artifice to defraud , and for obtaining
money and property by means of false and fraudulent pretenses ,
representations , and promises , did transmit and cause to be
transmitted by means of wire , radio , and television
communication in interstate and foreign commerce , writings ,
signs , signals , pictures , and sounds , for the purpose of
executing such scheme and artifice , to wit , ACHAN caused the
transmission of wires that transferred funds from a bank account
of a victim of the scheme to multiple bank accounts that ACHAN
controlled.

       (Title 18 , United States Code , Sections 1343 and 2.)

                             Count Three

                    (Aggravated Identity Theft)

      3.   From at least in or about July 2015 up to and
including in or about March 2017, in the Southern District of
New York and elsewhere , ELIZABETH ACHAN , the defendant ,
knowingly did transfer , possess , and use , without lawful
authority , a means of identification of another person , during
and in relation to a felony violation enumerated in Title 18 ,
United States Code , Section 1028A(c) , to wit , ACHAN caused her
employer to make payroll payments to a former employee whose
name , social security number , and home address were used in
connection with these payroll payments during and in relation to
the wire fraud charged in Count One of this Complaint .

       (Title 18 , United States Code , Sections 1028A(a) (1) ,
                          1028A(b), and 2 . )

     4.    The bases for my knowledge and for the foregoing
charge are , in part , described in the following paragraphs .

     5.   I am a Detective with the NYPD assigned to the
Financial Crimes Task Force .  I have been personally involved in
the investigation of this matter . This affidavit is based upon
my personal participation in the investigation of this matter ,
my conversations with law-enforcement agents , witnesses, and
other individuals , as well as my examination of reports and

                                   2
     Case 1:20-cr-00087-LTS Document 1 Filed 10/07/19 Page 3 of 6



other records . Because this affidavit is being submitted for
the limited purpose of establishing probable cause , it does not
include all the facts that I have learned during the course of
my investigation . Where the contents of documents and the
actions , statements , and conversations of others are reported in
this Complaint , they are reported in substance and in part ,
except where otherwise indicated .

        6 . Based on my conversations with multiple current
employees and my review of certain human- resources records of a
business with offices located in Bronx County , New York
 ("Business - 1 " ) , I have learned that from at least in or about
December 2014 up to and including in or about December 2018 ,
ELIZABETH ACHAN , the defendant , was an employee of Business - 1 ,
who worked out of the offices located in Bronx County , New York
and who was responsible for administering the payroll of
Business - 1 during this time period through a payroll system
supplied by a payroll and benefits outsourcing service provider
 ("Service Provider - 1") . Based on my investigation of this
matter , I have further learned that ACHAN perpetrated at least
two separate schemes to defraud Business - 1 during this time
period through her administration of payroll for which she had
exclusive authority within Business - 1 .

                    The Retired Employee Scheme

      7 . Based on my conversations with multiple current
employees of Business - 1 and a retired employee of Business - 1
("Retired Employee - 1") , my review of payroll records for
Business - 1 , and my review of bank records obtained for certain
bank accounts at a financial institution ("Bank- 1 " ) , I have
learned the following information :

               a.   In or about June 2019 , Retired Employee - 1
ended her career at Business - 1 , receiving her last payroll
payment on or about June 15 , 2015 .

                 b.   Notwithstanding her retirement , on or about
July 17 , 2015 , Business - 1 made a payroll payment of
approximately $483 . 53 to Retired Employee - 1 , using her name ,
social security number , and home address in connection with the
payroll payment .

                  c.   Thereafter , on a weekly basis from on or
about July 17 , 2015 up to and including on or about March 17 ,
2017 , Business - 1 made a payroll payment in varying amounts to
Retired Employee-1 , to whom approximately $167 , 000 of such
payroll payments were attributed in total in 2015 , 2016 , and
2017 .

                                   3
     Case 1:20-cr-00087-LTS Document 1 Filed 10/07/19 Page 4 of 6



                 d.   After on or about June 19 , 2015 , however ,
Retired Employee - 1 did not work any further in the employment of
Business-1 and did not receive any further payroll payments ,
inc l uding any payroll payments into the bank account that was
previously linked to her name , social security number , and home
address in the payroll system of Business - 1 .

                 e.   Instead , each of the payroll payments from
on or about July 17 , 2015 up to and including on or about
March 17 , 2017 , were made to a bank account at Bank-1 , which was
opened by and held in the name of ELIZABETH ACHAN , the
defendant .

                f.    In or about 2017 , representatives of the
Internal Revenue Service (" IRS " ) confronted Retired Employee-1
for having failed to pay income taxes on the payroll payments ,
of which she was unaware but which Business - 1 had reported to
the IRS in association with her name , social security number ,
and home address in the preceding years since her retirement .
Having not received any payroll payments from Business - 1 since
her retirement , Retired Employee - 1 asked ACHAN in substance and
part for assistance in resolving the issue of the income tax
liability in communications that included telephone calls .
After ACHAN assured Retired Emp l oyee - 1 in substance and in part
that she would address whatever issue had caused attribution of
the payroll payments to her , no further payroll payments were
made in the name , social security number , and home address of
Retired Employee - 1 to the bank account at Bank- 1 , which was
opened by and held in the name of ACHAN .

                g.   Retired Employment - 1 did not consent to the
use of her name , social security number , or home address by
anyone for the purpose of making payroll payments from Business -
1 after on or about June 19 , 2015 .

                   The Retirement Savings Scheme

      8.    Based on my conversations with multiple current
employees of Business - 1 and an auditor retained by Business - 1
("Auditor - 1 " ) , my review of payroll records for Business - 1 ,
including log - in information to the payroll system of Business -
1 , and my review of bank records obtained for certain bank
accounts at a f i nancial institution (" Bank-2 " ) , I have learned
the following information :

                a.   Business - 1 maintains a tax - qualified ,
defined contribution retirement savings program for its
employees , in connection with which employees can elect to have
a certain amount of their earnin9s withheld on a pre - tax basis

                                   4
           Case 1:20-cr-00087-LTS Document 1 Filed 10/07/19 Page 5 of 6
..

     from their payroll payments and paid into individual retirement
     accounts maintained by a third-party administrator with whom the
     employees can invest the funds in various assets .

                    b.   On a weekly basis from on or about June 9 ,
     2017 up to and including on or about December 12 , 2018 , certain
     employees of Business-1 elected to have different amounts of
     their earnings withheld on a pre-tax basis from their payroll
     payments and paid into such individual retirement accounts .

                     c.  During this time period , however , certain
     withheld funds totaling approximately $394 , 000 were not paid
     into the individual retirement accounts of these same employees ,
     some of whom eventually recognized that the balances of their
     individual retirement accounts maintained by the third-party
     administrator did not match their contribution levels .

                    d.   Instead , these withheld funds , which were
     manually blocked within the payroll system of Business - 1 from
     being paid into the individual retirement accounts , were paid
     into multiple banks accounts at Bank- 2 , which were opened by and
     held in the name of ELIZABETH ACHAN , the defendant.

                       e. In each case , this manual block on the
     payments in the payroll system of Business - 1 was entered by a
     user employing ACHAN ' s log - in credentials for the payroll system
     of Business - 1 .

                      f.   In or about 2018 , Auditor - 1 asked ACHAN in
     substance and part to account for the difference between the
     earnings withheld on a pre - tax basis from the payroll payments
     to certain employees and the balance of their individual
     retirement accounts in communications that included telephone
     calls . After ACHAN assured Auditor - 1 in substance and part that
     she would address whatever issue had caused the alleged deficit
     in the individual retirement accounts , a user employing ACHAN ' s
     log - in credentials for the payroll system of Business - 1 on
     multiple occasions manually blocked the payment of certain
     withheld funds intended for payment for other pre - tax benefits
     for certain employees whose individual retirement accounts
     showed such a deficit , including payments for the health and
     dental insurance of those employees . Simultaneously, these
     withheld funds were paid into the individual retirement accounts
     of these same employees .

                             *           *          *
          9.   Based on my conversations with multiple current
     employees of Business-1 , I have learned that in or about

                                         5
     Case 1:20-cr-00087-LTS Document 1 Filed 10/07/19 Page 6 of 6



December 2018 , ELIZABETH ACHAN, the defendant , abruptly resigned
from Business - 1 and has not responded to any subsequent
communications from Business - 1 .

      10 . Based on my training and experience and work on this
investigation , including my conversations with multiple
employees of Service Provider - 1 , I know that the payroll system
of Business-1 caused the transfer of funds to the previously
referenced bank accounts at Bank- 1 and Bank- 2 , which were opened
by and held in the name of ELIZABETH ACHAN , the defendant , by
transmission of wires that in each case traveled between a
server of Service Provider - 1 located in the State of New York
and a server of Service Provider-1 located in the State of
Nebraska .

     WHEREFORE , deponent respectfully requests that a warrant
issue for the arrest of ELIZABETH ACHAN , the defendant , and that
she be arrested , and                   ,,_.....-~
                                                 e case may be .




                           Detective
                           New York City Police Department




                           J udge




                                    6
